DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,063,103. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 18, U.S. Patent No. 11,063,103 discloses in claim 1, a display device, comprising: a substrate; a pixel driver on the substrate; and a display element connected to the pixel driver, wherein the pixel driver includes: a conductive layer on the substrate; a buffer layer on the conductive layer; a semiconductor layer on the buffer layer; a gate electrode, at least a part of the gate electrode overlapping at least a part of the semiconductor layer; and a source electrode and a drain electrode respectively connected to the semiconductor layer, wherein the semiconductor layer includes a first oxide semiconductor layer on the buffer layer, and a second oxide semiconductor layer on the first oxide semiconductor layer, wherein a width of the first oxide semiconductor layer is larger than a width of the second oxide semiconductor layer, and wherein at least a portion of the first oxide semiconductor layer is on a stepped portion of the buffer layer.
Regarding claim 19, U.S. Patent No. 11,063,103 discloses in claim 2, a device wherein the second oxide semiconductor layer is on a flattened portion of the buffer layer.
Regarding claims 20-29, U.S. Patent No. 11,063,103 discloses in claims 3-12,
a display device wherein the first oxide semiconductor layer extends from a flattened portion of the buffer layer to the stepped portion of the buffer layer; wherein the first oxide semiconductor layer includes gallium (Ga), and a concentration of gallium (Ga) in the first oxide semiconductor layer is higher than a concentration of gallium (Ga) in the second oxide semiconductor layer; wherein the first oxide semiconductor layer includes gallium (Ga) of 50 atom% or more than 50 atom% based on total metallic element of the first oxide semiconductor layer with respect to number of atoms; wherein an etching rate of the first oxide semiconductor layer is lower than an etching rate of the second oxide semiconductor layer under the same etching conditions; wherein a width of the first oxide semiconductor layer is relatively larger by 0.2 m 5 m in comparison to a width of the second oxide semiconductor layer; wherein a width of the first oxide semiconductor layer is larger than a width of the conductive layer; wherein the first oxide semiconductor layer has a thickness of 5 nm ~ 25 nm; wherein the conductive layer is a light blocking layer; wherein the conductive layer is a wiring configured to supply a signal to the pixel driver; wherein the semiconductor layer, the gate electrode, the source electrode, and the drain electrode constitute a driving thin film transistor configured to control a driving voltage applied to the display element.
Regarding claim 30, U.S. Patent No. 11,063,103 discloses in claim 13, a method for manufacturing a display device, comprising: providing a conductive layer on a substrate; providing a buffer layer on the conductive layer; providing a first oxide semiconductor material layer and a second oxide semiconductor material layer on the buffer layer; providing a semiconductor layer by patterning the first oxide semiconductor material layer and the second oxide semiconductor material layer; and providing a gate insulating film and a gate electrode on the semiconductor layer, wherein a width of the first oxide semiconductor layer is larger than a width of the second oxide semiconductor layer; and wherein at least a portion of the first oxide semiconductor layer is disposed on a side surface of the buffer layer.
Regarding claims 31-34, U.S. Patent No. 11,063,103 discloses in claims 14-17, a method of claim 30, wherein the first oxide semiconductor material layer and the second oxide semiconductor material layer are formed by metal-organic chemical vapor deposition (MOCVD); wherein a concentration of gallium in the first oxide semiconductor material layer is higher than a concentration of gallium in the second oxide semiconductor material layer; wherein the first oxide semiconductor material layer includes gallium (Ga) of 50 atom% or more than 50 atom% based on total metallic element of the first oxide semiconductor material layer with respect to number of atoms; wherein the first oxide semiconductor material layer has a thickness of 5 nm ~ 25 nm.
Regarding claim 35, U.S. Patent No. 11,063,103 discloses in claim 1, a display device, comprising: a substrate; a pixel driver on the substrate; and a display element connected to the pixel driver, wherein the pixel driver includes: a conductive layer on the substrate; a buffer layer on the conductive layer; a semiconductor layer on the buffer layer; a gate electrode, at least a part of the gate electrode overlapping at least a part of the semiconductor layer; and a source electrode and a drain electrode respectively connected to the semiconductor layer, wherein the semiconductor layer includes a first oxide semiconductor layer on the buffer layer, and a second oxide semiconductor layer on the first oxide semiconductor layer, wherein a width of the first oxide semiconductor layer is larger than a width of the second oxide semiconductor layer, and wherein at least a portion of the first oxide semiconductor layer is on a side surface of the buffer layer.
Regarding claims 36-46, U.S. Patent No. 11,063,103 discloses in claims 2-12, a display device wherein the second oxide semiconductor layer is on a top surface of the buffer layer; wherein the first oxide semiconductor layer extends from a top surface of the buffer layer to the side surface of the buffer layer; wherein the first oxide semiconductor layer includes gallium (Ga), and a concentration of gallium (Ga) in the first oxide semiconductor layer is higher than a concentration of gallium (Ga) in the second oxide semiconductor layer; wherein the first oxide semiconductor layer includes gallium (Ga) of 50 atom% or more than 50 atom% based on total metallic element of the first oxide semiconductor layer with respect to number of atoms; wherein an etching rate of the first oxide semiconductor layer is lower than an etching rate of the second oxide semiconductor layer under the same etching conditions; wherein a width of the first oxide semiconductor layer is relatively larger by 0.2 m 5 m in comparison to a width of the second oxide semiconductor layer; wherein a width of the first oxide semiconductor layer is larger than a width of the conductive layer; wherein the first oxide semiconductor layer has a thickness of 5 nm 25 nm; wherein the conductive layer is a light blocking layer; wherein the conductive layer is a wiring configured to supply a signal to the pixel driver; wherein the semiconductor layer, the gate electrode, the source electrode, and the drain electrode constitute a driving thin film transistor configured to control a driving voltage applied to the display element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813